COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ryan C. Carlson v. Wells Fargo Bank, NA

Appellate case number:     01-18-00802-CV

Trial court case number: 17-CV-1558

Trial court:               212th District Court

        Appellant filed a statement of inability to afford payment of court costs in the trial court.
The appellate record does not indicate that the trial court overruled the party’s claim of indigence.
See TEX. R. APP. 20.1(b)(1). Appellant also filed a statement of inability to afford payment of
court costs in this Court. We construe appellant’s filing as his communication that he is presumed
indigent. See TEX. R. APP. 20.1(b)(2). Appellant may therefore proceed on appeal without
payment of costs. See TEX. R. APP. P. 20.1(b)(1).

        The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without payment of costs. See TEX. R.
APP. P. 20.1(b)(1).


        The trial court clerk is ORDERED to provide a complete copy of the clerk’s record and
the reporter’s record to appellant without charge.


Judge’s signature: ____/s/ Sherry Radack______
                    Acting individually  Acting for the Court

Date: _November 20, 2018___